              Case 6:19-cv-01364-AA      Document 27        Filed 12/27/19     Page 1 of 3


                                                                               FILED 2:.7 DEC '19 08;43 !JSDC·uRE

Dennis Raybould
P.O. Box 241
Florence, OR 97439
(541) 997-1311




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF OREGON
                        EUGENE DIVISION
Dennis Raybould,                              )
Diane Raybould,                               )    Case No. 6:19-cv-01364-AA
                                              )
                 Plaintiffs,                  )
                                              )
        vs.                                   )
                                              )        MOTION FOR ENLARGEMENT
RUSHMORE LOAN MANAGEMENT                      )
SERVICES, LLC, et al,                         )        OF TIME TO RESPOND TO
                                              )
______________
  Defendants.                                 )
                                              )
                                                       [24] MOTION TO DISMISS


                                        CERTIFICATION

    I, the undersigned Plaintiff, certify that I have conferred with Defendant, and have been

informed that they will oppose this motion.

                                                   NOTE

   As a threshold matter, this Court does not have jurisdiction of the case because it is on appeal

at the Ninth Circuit as 1_9-35842. On 11/4/2019, Plaintiff moved to stay the mandate; that motion is

still pending.

                                                  MOTION

    Dennis Raybould, Plaintiff in the above named action move for an enlargement of time to

respond to [24] Motion to Dismiss, filed by Defendant Rushmore Loan Services, LLC.




MOTION FOR ENLARGEMENT OF TIME                                                                1
            Case 6:19-cv-01364-AA         Document 27       Filed 12/27/19      Page 2 of 3




    Response is currently due January 2, 2020. Plaintiff requests 29 days, or until January 31,

2020; or until 14 days after such time as the case is remanded from the Ninth Circuit, whichever is

later.

    This is the second motion for enlargement of time.

    The legal issues involved are complex, especially for a pro se litigant, and require research.

Plaintiff has been diligent and yet still requires more time. This motion is not intended for delay.




By: _ _____µ:.::.:::;;.;:=~~==~--A'------
   Denni           ,




MOTION FOR ENLARGEMENT OF TIME                                                                2
           Case 6:19-cv-01364-AA         Document 27       Filed 12/27/19   Page 3 of 3




                              CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on the date last written below, a true and correct copy of this
document was furnished via facsimile and/or U.S. mail and/or email to:

               JPMorgan Chase Bank, N.A.
               c/o KEVIN H. KONO, OSB #023528
               c/o ASHLEE AGUIAR, OSB #171940
               Davis Wright Tremaine LLP
               1300 S.W. Fifth Avenue, Suite 2400
               Portland, Oregon 97201-5610

               JPMorgan Chase Bank, N.A.
               c/o FREDERICK B. BURNSIDE, OSB #096617
               920 Fifth Avenue, Suite 3300
               Seattle, Washington 98104-1610

               Rushmore Loan Management Services, LLC.
               c/o STANTON SHELBY, OSB #044151
               ALDRIDGE PITE LLP
               121 SW Columbia Ave. Suite 950
               Portland OR 97201

               US Bank N.A. Not in its Individual
               Capacity but Solely as Trustee for the
               RMAC Trust, Series 2016-CTT, whose
               address is 60 Livingston Avenue, St. Paul
               MN 55107-2292
               c/o STANTON SHELBY, OSB #044151
               ALDRIDGE PITE LLP
               121 SW Columbia Ave. Suite 950
               Portland OR 97201



DATED: December 23, 2019              Isl ~ a
                                                   Dennis Raybould




MOTION FOR ENLARGEMENT OF TIME                                                            3
